Name: 87/4/EEC: Commission Decision of 10 December 1986 approving a modification to the programme for the rapeseed sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  Europe;  economic policy
 Date Published: 1987-01-08

 Avis juridique important|31987D000487/4/EEC: Commission Decision of 10 December 1986 approving a modification to the programme for the rapeseed sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) Official Journal L 006 , 08/01/1987 P. 0029 - 0029*****COMMISSION DECISION of 10 December 1986 approving a modification to the programme for the rapeseed sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) (87/4/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the condition under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 20 June 1985 the Danish Government forwarded a modification to the programme for the rapeseed sector approved by Commission Decision 83/284/EEC (3); Whereas this modification involves the expansion of the Danish rapeseed processing capacity to take account of the increase in the production of the double-00 variety with the aim of improving the income of the Danish producers of this variety; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas, however, new or restructured rapeseed processing may only be aided if evidence is provided of assured market outlets for the rapeseed oil production; Whereas the modification contains sufficient of the details listed in Article 3 of Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation can be achieved in the rapeseed sector in Denmark; whereas the estimated time required for implementation of the modification does not exceed the period mentioned in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The modification to the programme for the rapeseed sector in Denmark, forwarded by the Danish Government on 20 June 1985, is hereby approved insofar as it concerns the expansion of the rapeseed processing sector subject to the reservation set out in the recitals above. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 151, 9. 6. 1983, p. 56.